*707DECISION
PER CURIAM:
The accused pleaded guilty to six specifications of possession of marijuana, one specification of use of marijuana on diverse occasions during a six-month period, and one specification of use of amphetamine, in violation of Articles 134 and 92, Uniform Code of Military Justice, 10 U.S.C. §§ 934, 892.
Appellate defense counsel assert that the possession and use specifications are multi-plicious for sentencing purposes. We disagree, since the accused received and possessed some thirteen pounds of hashish during the six-month period in which use was alleged on diverse occasions. This large amount was incompatible with that which would normally be possessed simply for one’s personal use. The record reveals that the hashish was subsequently sold in smaller amounts by the accused and a friend. With this information presented to him by the accused during the guilty plea inquiry, the military judge was correct in holding the offenses of possession and use of marijuana were separate for punishment purposes. United States v. Hand, 8 M.J. 701 (A.F.C.M.R. 3 Jan. 1980); United States v. Poinsett, 3 M.J. 697 (A.F.C.M.R.1977), pet. denied, 3 M.J. 483 (C.M.A.1977). Contra, United States v. Kinion, 5 M.J. 930 (N.C.M.R.1978).
The assignments of error made by trial defense counsel are without merit. Accordingly, the findings of guilty and the sentence are
AFFIRMED.